DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 9, 10, 11, 13, 14 of U.S. Patent No. 10,973,006. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 6, 7, 9, 10, 11, 13, 14 of U.S. Patent No. 10,973,006 encompasses the limitations of claims 1, 4, 5, 7, 8, 11, 12, 14, 17, 18, 20 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
In Claim 1 of instant application, the omitted step includes “transmitting, by the MS, a service by using a first resource allocation parameter set…a second resource allocation set”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite “the MS to transmit a service…by means of a second resource allocation parameter set…”.  Claims 2, 9 recite “second resource allocation parameter set is determined…of a second service…”.  It is unclear whether “a service” is the same as “a second service” as claimed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-14, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al PG PUB 2017/0019887
Re Claims 1, 8, 14, Jiang et al teaches a BS receiving a first SPS request wherein based on the service requirement of the SPS request, the BS determines a specific SPS configuration parameter set (a first resource allocation parameter set) including MCS and periodicity and configures the UE via RRC signaling (control signaling) to transmit a service according with the specific SPS configuration parameter set (a first service);
Jiang et further teaches the BS can configure multiple SPS configuration sets comprising different SPS parameters for each SPS requests whereby the BS may dynamically activate the different SPS configurations based on the request SPS requests [0058-0061] wherein when service requirement for a second SPS request is different than first SPS request, the BS configures the UE via RRC signaling (a first control signaling) to transmit a service associated with the second SPS request with a different SPS configuration set (a second resource allocation parameter set) instead of the first resource allocation parameter set for transmitting the service associated with the second SPS request.
Re Claims 4, 11, 17, Jiang et al teaches the SPS parameters includes MCS.
Re Claims 5, 12, 18, Jiang et al teaches the base station can configure multiple/different SPS configurations/set (N resource allocation parameter sets).
Re Claims 6, 13, 19, Jiang et al teaches the control signaling is RRC
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable Jiang et al PG PUB 2017/0019887.
(“a second service” in claim 2 will be interpreted as “a service” in claim 1)
Re Claims 2, 9, 15, Jiang et al teach each SPS configuration set (the second resource allocation parameter sets) is determined according to service requirements for each SPS request whereby each SPS request can be dynamically activated by the BS to newly add new service (a second service which newly added) to the requesting UE.   However, Jiang et al fails to explicitly teach the “second resource allocation parameter set is determined…requirement(s) of the first service.”.
However, when both services (first and second) are activated, as each SPS parameter sets includes SPS resource assignment for transmitting the associated services.  One skilled in the art would have been motivated to have consider the SPS resource for the first service in determining the SPS resource for the second service to avoid overlapping of the SPS resources in the SPS configuration (the second resource allocation set).  Therefore, it would have been obvious to one skilled to have consider the requirement(s) of the first service to determine the SPS configurations for the second service.
Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable Jiang et al PG PUB 2017/0019887 in view of Sun et al PG PUB 2012/0322476.
Re Claims 3, 10, 16, Jiang et al teaches based on the SRS request, the base station determines based on the service requirement for the service (the first service) SPS configuration set for transmitting the service.  Jiang et al fails to explicitly teach that that the requirement(s) for the service (the first service) may change thereby affecting the determination of the “the second resource allocation parameter set”.  Jiang et al further teaches a wireless communication system (See figure 1) which includes a macro cell and small cell for communication with the UE.
However, Sun et al teaches for coexistence manager obtaining the spectrum use situation regarding the service type and QoS information from both of the wireless networks (macro and small cells of Jiang et al).  Based on a new SRS request from the Jiang et al UE, the SPS parameters may be adjusted accordingly so that they (first and second services) do not interference with each other [0081].  This would have required, adjusting each of the SPS parameters in light of each other so that coexistence state may be maintained.  In so doing, one skilled in the art would have realized that SPS parameter of one service would have affected the SPS parameter of second service.  One skilled in the art would have been motivated to have adjusted the “second resource allocation parameter set” based on the change(s) in the requirement(s) of the first service to minimize interference between the coexisting services.  Therefore, it would have been obvious to one skilled to have combined the teachings. 
Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAI et al PG PUB 2016/0044611 in view of YI et al PG PUB 2015/0296490. 
Re Claims 7, 20, DAI et al fails to explicitly teach “the first control signaling indicates the second resource allocation parameter set through an index…comprises a number.”. However, YI et al teaches a UE receives a higher layer signaling (the first control signaling) and includes SPS configuration index (a number) [0072 0080].  One skilled in the art would have been motivated to have included the index number in the RRC of DAI et al for indicating a specific SPS parameter set (the second resource allocation parameter set) to be adaptive to the different message types.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/            Primary Examiner, Art Unit 2472